DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see  Amendments to claims and remarks, filed  on 8/24/2022, with respect to  claims 15, 17 have been fully considered and are persuasive.   

Allowable Subject Matter

Claims 15, 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 15 the closest prior art fails to teach, a method step of operating a circular accelerator that applies a first radiofrequency wave in a main magnetic field to accelerate a charged particle beam while increasing an orbit radius, comprising:  wherein the second radiofrequency wave is applied in a direction perpendicular to the orbit in an orbit plane.   Hence, claim 15 and 17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 15, and 17 are allowed

Claims 1-14, 16, and 18 are cancelled. 

Prior Art :   The closest prior art US8525448, US20120200237, US20160270204, teaches a method of operating a circular accelerator that applies a first radiofrequency wave in a main magnetic field to accelerate a charged particle beam while increasing an orbit radius, comprising: applying, in an intensive region of the orbit of the charge particle beam inside the circular accelerator, or on the maximum energy orbit of the charge particle beam, a second radiofrequency wave with a frequency different from the first radiofrequency wave to the charged particle beam in order to extract the charged particle beam.  But do not suggest or teach that the method step of non-obvious subject matter indicated. Hence allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/26/2022